Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148605                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITIBANK, N.A., Trustee for FDIC                                                                       David F. Viviano,
  2010-RI Trust,                                                                                                     Justices
              Plaintiff-Appellee,
  v                                                                SC: 148605
                                                                   COA: 315788
                                                                   Macomb CC: 2012-003288-AV
  SALEM MOSHE and NAWAL MOSHE,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           t0421
                                                                              Clerk